Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt concurred.
This was an application for a mandamus, to compel the judge of the Court below to issue a certiorari to review the proceedings of the supervisors of Alameda county, in assessing a tax alleged to be illegal.
We are not satisfied that the remedy sought from this Court is proper; as the District Court entertained the application, but refused to award the certiorari, on the ground that it had no jurisdiction. Under such circumstances, the party should have appealed.
Waiving this point, however, we are of opinion that the District Court had no jurisdiction to issue the writ. The writ of certiorari, by our statute, is denominated the “ writ of review,” and may be issued by any Court of this State, except a justice’s, recorder’s or mayor’s Court. The writ shall be granted in all cases where any inferior tribunal, board or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board or officer, and there is no appeal; or, in the judgment of the Court, “ other plain, speedy and adequate remedy.”
At common law, the province of this writ was more ample than under our statute—not being confined to mere, questions of jurisdiction; but its use, so far as I have been able to ascertain, was confined, as by our own statute, to inferior Courts and bodies exercising judicial functions. Now the supervisors, not being judicial officers, or charged with the *681exercise of judicial duties, it results that the writ cannot be directed properly to them.
The supervisors are a quasi political corporation, and, as such, the District -Courts of this State, by virtue of their general jurisdiction as superior Courts, corresponding to the superior Courts of Westminster, have a supervisory power and control over their proceedings, to the exercise of which appellate power is not absolutely necessary. This may be done by mandamus, prohibition or injunction; but their proceedings cannot be reviewed by certiorari.
In this connection it may be remarked, that the eases relied on by the petitioner were decided before the case of Caulfield v. Hudson, and therefore have no application.
Petition denied.